 THE DENHAM COMPANY659No H.Denham and Geraldine A. Denham,d/b/a TheDenham Company and Creamery,Condensery Em-ployees&Drivers Union,Local 517, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America.Case 20-CA-5734October 29, 1973SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn December 24, 1970, the National Labor Rela-tions Board issued its Decision and Order I in theabove-entitled proceeding, finding that Respondenthad engaged in unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act and ordering that itcease and desist therefrom and, upon request, bargaincollectively with the Union as the exclusive represen-tative of all employees in the appropriate unit, andhonor and abide by the collective-bargaining agree-ment executed by the Union and Respondent's prede-cessor. The Board also ordered Respondent to makerestitution to employees for any losses suffered byvirtue of Respondent's failure to abide by the collec-tive-bargaining agreement or by its institution of cer-tain unilateral changes. In light of the SupremeCourt's opinion inN.L.R.B. v. Burns International Se-curity Services, Inc.,406 U.S. 272 (1972), enforcementof the Board's Order, except insofar as it requiredRespondent to abide by the collective-bargainingagreement executed between Respondent's predeces-sor and the Union, was granted on November 3, 1972,by the United States Court of Appeals for the NinthCircuit 2 Subsequently, Respondent petitioned the Su-preme Court of the United States for certiorari, and,on April 23, 1973, the Supreme Court grantedRespondent's petition, vacated the court of appealsjudgment, and remanded the proceeding to that courtwith instructions to remand the case to the Board forsuch further proceedings as may be appropriate, inlight ofN.L.RB. v. Burns International Security Serv-ices, Inc., supra; Federal Trade Commission v. Sperry& Hutchinson Co.,405 U.S. 233, 245-250 (1972);Secu-rities and Exchange Commission v. Chenery Corpora-tion,318 U.S. 80, 87-88 (1943).On June 6, 1973, the court of appeals issued anorder which remanded the case to the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-' 187 NLRB 434.2 469 F.2d 239.thority in this proceeding to a three-member panel.In its original decision in this case, the Board foundthat Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to bargain collectively with theUnion, by refusing to abide by its predecessor's col-lective-bargaining contract with the Union, and byunilaterally changing the wages and conditions of em-ployment of its employees. In light ofBurns,the find-ing that Respondent violated Section 8(a)(5) and (1)by refusing to adhere to the predecessor's collective-bargaining contract cannot stand. Accordingly, thisfinding is hereby rescinded. However, the Board ad-heres to its other findings that Respondent violatedSection 8(a)(5) by refusing to bargain with the Unionon or about July 28, 1969, and thereafter, and makingcertain unilateral changes in working conditions on orafter July 28, 1969, as set forth hereinafter.Under the teaching of the Supreme Court inBurns,a successor-employer is ordinarily free to set initialterms on which it will hire the employees of the prede-cessor without first consulting the union representingthese employees, as, until it has hired a full comple-ment of employees, it will not be evident whether thatunion is also the majority representative of thesuccessor's employees. The Court's decision goes onto say, however, that where it is "perfectly clear thatthe new employer plans to retain all of the employeesin the unit" 3 his duty to consult with their unionbefore setting any initial terms of employment ma-tures at that time.The refusal of Respondent to bargain with theUnion is not in dispute. On July 28, 1969, the date ofthe transfer of ownership of the plant, Respondent'ssupervisor,King, in a speech to the unit employees,announced a unilateral reduction in pay and otherbenefits.Also,Respondent arranged at this time apresentation by an independent insurance agent whoinformed the employees that the union health planwould hereinafter be supplanted by a managementhealth plan of lesser scope. In the ensuing few days,King approached various employees on an individualbasis and advised them as to how their wages andfringe benefits were to b adjusted downward. WhileRespondent's president,Denham, assured unionagents during this time that he would recognize theUnion and honor the predecessor's collective-bar-gaining agreement if the employees still desired unionrepresentation, he called an employee meeting on Au-gust 8 at which time he assured the employees ofyear-round work and a Christmas bonus, but warnedthem that he would close the plant within 15 days ifthe employees "went Union."The crucial question, in deciding whether or notRespondent violated the Act, is whether the facts' 406 U.S. at 294-295.206 NLRB No. 75 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDbring this case into that class described by the Su-preme Court in which it is perfectly clear that theemployer plans to take over the entire work force and,therefore, must bargain with the union about the ini-tial terms of employment. We find they do.The record is devoid of any evidence indicative ofa conditional offer of employment. There was no hia-tus in operations during which Respondent inter-viewed incumbent employees, or others, for the jobsto be-filled before it decided whom it would hire. Onthe contrary, all available evidence indicates that Re-spondent, on July 28, 1969, the date of formal take-over,planned to retain all of the incumbentemployees in the unit. One of the express conditionsof takeover imposed by the predecessor-employer,Swift & Company (hereinafter Swift), was that Re-spondent retain Swift's employees for aminimum pe-riod of 30 days. The record further reveals that,pursuant thereto, all of the unit employees remainedon the plant payroll after the takeover date withoutany interruption in employment. Finally, the subse-quent communications between Respondent and itsemployees regarding the unilateral changes in wagesand working conditions reflect an intention by Re-spondent to deal with them as already hired workerswith indefinite tenure, unless; of course, they "wentUnion."As Respondent planned, as of July 28, 1969, toretain all of the unit employees previously employedby Swift, and did indeed so retain them, an obligationto consult with their bargaining representative beforesetting initial terms of employment matured at thattime. By failing to honor this obligation, we find thatRespondent violated Section 8(a)(5) and (1) of theAct 4 Accordingly, we reaffirm that portion of ouroriginal Order, which includes requiring Respondentto bargain with the Union and make restitution forany benefits which may have been lost by virtue of theunilateral changes in the terms and working condi-tions of employment as set forth in our original Deci-sionand Order.5ORDERhave suffered as a result of Respondent's unilateralimplementation of rates of pay, wages, and other con-ditions of employment on or after July 28, 1969, withinterest at 6 percent per annum, and continue suchpayments until such time as Respondent negotiates ingood faith with the Union to agreement or, to im-passe."3.Substitute the attached notice for that attachedto our original Order.4 Howard JohnsonCompany,198 NLRB No 98. AlthoughRespondentagreed with Swift to continue the employment of unit employees for a mini-mum of 30 days,there is no indication that Respondent regarded these 30days as a probationary penod for the unit employees. Neither its actions norits communications with the employees evince such a state of mind. Indeed,given the fact that Denham, as the former plant manager of Swift, wasundoubtedly familiar with the relative capabilities of each-of the unit employ-ees, it is unlikely that he would ever find it necessary to utilize such aprobationary penod.5 It is our understandingthat only such parts of ouroriginal Decision andOrder as pertained to the Supreme Court's decisionin Burns, supra,wereremanded to us by the Court for our further consideration. Accordingly, wehave considered further only those portions of our Decision.We adhere, ofcourse,to all our other earlier findings,which we note were enforced by thedecision of the court of appeals in its decision of November 3, 1972.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT refuse to bargain collectively,upon request, with Creamery, Condensery Em-ployees & Drivers Union, Local 517, Internation-alBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, as the ex-clusive bargaining representative of our employ-ees in the following appropriate unit:All our production and maintenance employ-ees and truckdrivers employed at our Hanfordplant,excluding office clerical employees,guards and supervisors as defined in the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders its Decision and Order ofDecember 24, 1970, be amended as follows:1.Delete paragraph 1(c) of the Board's Order andreletter the succeeding paragraphs accordingly.2.Delete paragraph 2(c) of the Board's Order andreletter the succeeding paragraphs accordingly; sub-stitute the following for paragraph 2(b):"(b)Make whole the employees in the appropriateunit for any loss of pay or other benefits they mayWE WILL NOT unilaterally change wages, hours,or conditions of employment in derogation of therights of the Union and our employees under theAct.WE WILL NOT threaten to close our plant and tobecome a distributing plant if our employeeschoose the Union.'WE WILL NOT promise our employees benefits ifthey stay out.of the Union.WE WILL NOT interrogate our employees about THE DENHAM COMPANYtheir union sympathies.WE WILL NOT in any manner interfere with, re-strain, or coerce our employees in the exercise oftheir rights to join or assist the Union or other-wise engage in activities protected by the Act.WE WILL bargain collectively, upon request,with the Union.WE WILL make whole all employees in the ap-propriate unit described above for any loss of payor other benefits they may have suffered as aresult of our implementation of rates of pay, wag-es, and other terms and conditions of employ-ment on or after July 28, 1969.lvo H.DENHAMAND GER-ALDINE A. DENHAM, D/B/A661THE DENHAM COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,or covered by any other material.Any questions concerning this notice or compli-ance- with its provisions may be directed to theBoard's Office, 1,3050 Federal Building, 450 GoldenGate Avenue, Box 36047, San Francisco, California94102, Telephone 415-556-3197.